Case 5:21-cr-00017-RWS-CMC Document 20 Filed 06/11/21 Page 1 of 2 PageID #: 52




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §                      CASE NO. 5:21-CR-17
                                                  §
 DEVIN MCEWIN                                     §

                                    ORDER ADOPTING
                            THE REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

         The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on May 27, 2021, in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

 #18). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

 approve the plea agreement. She further recommended that the Court finally adjudge Defendant

 as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C. § 201(c)(1)(B),

 bribery. The Court is of the opinion that the Report and Recommendation should be accepted. It

 is accordingly ORDERED that the Report and Recommendation of the United States Magistrate

 Judge (document #18) is ADOPTED. It is further

         ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

 Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

 report. It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

 Defendant GUILTY of Count 1 of the Information in the above-numbered cause and enters a
Case 5:21-cr-00017-RWS-CMC Document 20 Filed 06/11/21 Page 2 of 2 PageID #: 53




 JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Information.


        So ORDERED and SIGNED this 11th day of June, 2021.




                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE
